--------------------------------------------------------------------------------

Exhibit 10.16


FARMERS & MERCHANTS BANK OF CENTRAL CALIFORNIA


EXECUTIVE RETIREMENT PLAN – RETENTION COMPONENT




1.
Purpose of the Plan.  The purpose of this Plan is to serve as part of a program
to attract, retain and reward a select group of the Bank’s executive officers by
providing a potentially higher level of retirement income.



2.             Definitions.  As used in this Plan, the following terms shall
have the meanings indicated below:


"Bank" shall mean Farmers & Merchants Bank of Central California and any of its
subsidiaries.


"Board of Directors" shall mean the Board of Directors of the Bank.


"Participation Factor" shall mean, in respect of any Participant, the numerical
factor determined by the Committee for purposes of such Participant's
participation in the Plan.


"Termination for Cause" shall mean the Bank terminating the Executive’s
employment for conviction of a felony resulting in a material economic adverse
effect on the Bank.


“Change of Control” shall mean a change, after January 1, 2005, of control of
the Holding Company. Such a Change of Control  will be deemed to have occurred
immediately before the following occur: (i)  individuals, who were members of
the Board of Directors of the Holding Company immediately prior to a meeting of
the shareholders of the Holding Company which meeting involved a contest for the
election of directors, do not constitute a majority of the Board of Directors of
the Holding Company following such election or meeting, (ii) an acquisition,
directly or indirectly, of more than 35% of the outstanding shares of any class
of voting securities of the Holding Company by any Person, (iii) a merger (in
which the Holding Company is not the surviving entity), consolidation or sale of
all, or substantially all, of the assets of the Holding Company, or (iv) there
is a change, during any period of one year, of a majority of the Board of
Directors of the Holding Company as constituted as of the beginning of such
period, unless the election of each director who is not a director at the
beginning of such period was approved by a vote of at least a majority of the
directors then in office who were directors at the beginning of such period.  If
any of the events or circumstances described in (i)-(iv), above, shall occur to
or be applicable to the Bank, then such Change of Control shall be deemed for
all purposes of this agreement to also be a “Change of Control” of the Holding
Company.  For purposes of this agreement, the term “Person” shall mean and
include any individual, corporation, partnership, group, association or other
“person”, as such term is used in Section 14(d) of the Securities Exchange Act
of 1934, other than the Holding Company, the Bank, any other wholly owned
subsidiary of the Holding Company or any employee benefit plan(s) sponsored by
the Holding Company, Bank or other subsidiary of the Holding Company.


"Committee" shall mean the Personnel Committee of the Board of Directors or such
other committee that the Board of Directors may designate from time to time.


“Disability” shall mean when a Participant (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (ii) is by reason
of  any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than three months under an accident and health plan covering
employees of Bank.  Disability shall be determined by a physician acceptable to
both the Committee and the Participant

 
1

--------------------------------------------------------------------------------

 
Exhibit 10.16

“Full Year of Service” shall mean any year (measured beginning January 1, 2005)
in which an individual completes at least 1,400 hours of employment with the
Bank or the Holding Company.


"Holding Company" shall mean Farmers & Merchants Bancorp.


"Participant" shall mean Kent A. Steinwert, President; Richard S. Erichson,
Executive Vice President; Deborah E. Hodkin, Executive Vice President; Chris C.
Nelson, Executive Vice President; Stephen W. Haley, Executive Vice President;
Kenneth W. Smith, Executive Vice President; and Lamoin V. Schulz, Senior Vice
President.


"Plan" shall mean the Farmers & Merchants Bank of Central California Executive
Retirement Plan as set forth in this document, as successor of any prior plans
of the same name, and as the same may be amended or supplemented from time to
time.


“Retirement Account” shall mean the account maintained on the books of the Bank
as described in Section 5.


3.
Retirement Compensation.  Participants in the Plan will be eligible to
earn  Retirement Compensation calculated as follows:



The closing stock price per share at December 31, 2004 ($425.00) times the total
number of such shares outstanding at December 31, 2004 (792,722),


minus


the Shareholders’ Equity (exclusive of Accumulated Other Comprehensive Income or
Loss), per the Holding Company’s GAAP financial statements at December 31, 2004
($117,577,000)


multiplied by


the Participant's Participation Factor.

 
2

--------------------------------------------------------------------------------

 
Exhibit 10.16

4.
Vesting.  A Participant's entitlement to his or her Retirement Account balance
shall vest based on the Participant's Full Years of Service with the Bank,
measured beginning January 1, 2005, as set forth in the vesting schedule
below.  However, in the event of a Change of Control, his or her Retirement
Account balance shall become 100% vested.

 
Percent of Retention
     
Post 2004 Full Years of Service
 
Compensation Vested
 
Less than 1 year
    0 %
1 year to less than 2 years
    10 %
2 years to less than 3 years
    20 %
3 years to less than 4 years
    30 %
4 years to less than 5 years
    40 %
5 years to less than 6 years
    50 %
6 years to less than 7 years
    60 %
7 years to less than 8 years
    70 %
8 years to less than 9 years
    80 %
9 years to less than 10 years
    90 %
10 years or more
    100 %



5.
Retirement Account.  The Bank shall establish a Retirement Account on its books
for the Participant.  Incrementally vested amounts will be credited to this
account and transferred to the rabbi trust established under Section 19 (b) upon
the earlier of a Change of Control or the end of each calendar month.  The
Participant’s account balance will not be subject to movements in the Holding
Company’s stock price, but will be credited with earnings, as defined in Section
6. A Participant shall be entitled to the amount set forth in the Retirement
Account applicable to him or her, subject to the terms and conditions of this
Plan, including the vesting rules set forth in Section 4, the forfeiture rules
set forth in Section 9 and the payment rules set forth in Section 10.



6.
Earnings on Retirement Account Balances. Earnings will be credited to each
Participant’s Retirement Account balance, and transferred to the rabbi trust
established under Section 18 (b), at the end of each calendar month: (a) from
January 1, 2005 until such time as the account balances are transferred to the
rabbi trust at Prime-3.0%; and (b) thereafter at a rate equivalent to the
pre-tax investment earnings rate for such month achieved in the rabbi trust.



7.
Notice of Participation Factor and Statement of Accounts. As soon as practicable
following a determination by the Committee to grant a Participation Factor to a
Participant, the Committee shall give written notice to the Participant of the
amount of the Participation Factor.  Such notice shall enclose a copy of the
Plan.  The Bank shall also provide to the Participant, within sixty (60) days
after each calendar year-end, a statement setting forth the Participant’s
account balance.



8.
Accounting Device Only.  The Retirement Account is solely a device for measuring
amounts to be paid under this Plan.  It is not a trust fund of any kind.  The
Participant is a general unsecured creditor of the Bank for the payment of
benefits.  The benefits represent the mere Bank promise to pay such benefits.
The Participant’s rights are not subject in any manner to anticipation,
alienation, transfer, assignment, pledge, encumbrance, attachment, or
garnishment by the Participant’s creditors.



9.
Forfeiture.  Except in the event of a Change of Control, on termination of a
Participant’s status as a Participant (whether by retirement, disability, death
or termination without cause), that portion of the Retirement Account that is
not vested upon the occurrence of such event shall be forfeited by the
Participant. Notwithstanding anything to the contrary, in the event of the
Participant's Termination for Cause, all entitlement and other rights of
Participant to any Retirement Account balance, whether or not vested, shall be
cancelled, terminated and forfeited in their entirety.  Amounts forfeited by any
individual Participant will, in the sole discretion of The Committee, either (i)
remain in the Plan and be used to offset future Plan credits required under
Section 6 for the remaining Participants, or (ii) withdrawn from the Plan (and
the rabbi trust).


 
3

--------------------------------------------------------------------------------

 
Exhibit 10.16

10.
Payment.



 
a)
Retirement.  From and after the retirement of the Participant from the service
of the Bank, the Bank shall pay the vested portion of Participant's Retirement
Account in accordance with the Participant’s Election on the attached Payment
Election.

 
 
b)
Disability.  If Participant’s termination of employment is due to Disability,
the Bank shall pay the vested portion of Participant's Retirement Account in
accordance with the Participant’s Election on the attached Payment Election.

 
 
c)
Death.  In the event of the Participant's death (i) while employed by the Bank
or the Holding Company, the vested portion of Participant's Retirement Account
shall be paid to the Participant's heirs, devisees or designated beneficiaries
in one lump sum payment made on the first day of the second  month following the
Participant’s death, or (ii) while receiving payments of his Retirement Account
as a result of his prior retirement, disability, Change of Control or
termination without cause, the remaining portion of Participant’s vested
Retirement Account which had not been previously paid out shall be paid to the
Participant's heirs, devisees or designated beneficiaries in one lump sum
payment made on the first day of the second month following the Participant’s
death.



 
d)
Change of Control.  In the event of a Change of Control, the Bank shall pay the
full amount of Participant's Retirement Account in accordance with the
Participant’s Election on the attached Payment Election.



 
e)
Termination without Cause.  In the event of the Employee’s termination of
employment with the Bank for any reason, other than disability, change of
control, retirement, death or Termination for Cause, the Bank shall pay the
vested portion of Participant’s Retirement Account in accordance with the
Participant’s Election on the attached Payment Election.

 
11.
Beneficiary Designation.  The Participant shall have the right, at any time to
submit a Beneficiary Designation Form designating primary and secondary
beneficiaries to whom payment under this Plan shall be made in the event of
death prior to complete distribution of the benefits due and payable under the
Plan. Each beneficiary designation shall become effective only when receipt
thereof is acknowledged in writing by the Bank.



12.
Assignment of Rights.  Neither the Participant nor any designated beneficiary
shall have any right to sell, assign, transfer, or otherwise convey the right to
receive any payments hereunder without the prior written consent of the Bank.



13.
Unfunded and Unsecured Obligation of Bank. The Bank is not required to earmark
or otherwise set aside any funds or other assets or in any way secure payment of
its obligations under the Plan.  Any asset which may be set aside by the Bank
for accounting purposes or in a rabbi trust is not to be treated as held in
trust for any Participant or for his or her account.  Each Participant shall
have only the rights of a general, unsecured creditor of the Bank with respect
to any of his or her rights under the Plan.


 
4

--------------------------------------------------------------------------------

 
Exhibit 10.16

14.
Claims Procedure.  Any claim pertaining to a Participant's benefits under the
Plan shall be filed with the Chairman of the Committee for the consideration of
the Committee.  Written notice of the disposition of a claim shall be furnished
the Participant within 30 days after the application therefore is filed.  In the
event the claim is denied, the specific reasons for such denial shall be set
forth, pertinent provisions of the Plan shall be cited and, where appropriate,
an explanation as to how the Participant can perfect his or her claim will be
provided.



15.
No Contract of Employment.  Nothing contained herein shall be construed to be a
contract of employment for any term of years, nor as conferring upon the
Participant the right to continue to be employed by the Bank, in any capacity,
nor in any way vary the Bank’s policy of at-will employment. It is expressly
understood by the parties hereto that this Plan relates exclusively to the
compensation as set forth in this agreement.



16.
Construction of Agreement.  Any payments under this Plan shall be independent
of, and in addition to, those under any other retirement plan, program, or
agreement which may be in effect between the parties hereto, or any other
compensation payable to the Participant or the Participant’s designated
beneficiary by the Bank.  All legal issues pertaining to the Plan shall be
determined in accordance with the laws of the State of California except as
preempted by Federal law.



17.
Amendment.  The Bank shall have the right at any time to modify, alter or amend
this Plan, in whole or in part, provided that the amendment shall not reduce any
Participant's interest in the Plan, calculated as of the date on which the
amendment is adopted.  This Plan is intended to be consistent with the
provisions of Section 409A of the Internal Revenue Code.  Bank reserves the
right to change this Plan, including reducing any Participant’s interest in this
Plan, in order to make such Plan compliant with Section 409A.



18.
The Committee.




 
a) 
The Committee shall, for the purpose of administering the Plan, choose a
secretary and an assistant secretary (either of whom is hereafter referred to as
"Secretary") who shall keep minutes of the Committee's proceedings and all
records and documents pertaining to the Committee’s administration of the Plan.
The Secretary may execute any certificates or other written direction on behalf
of the Committee. A majority of the members of the Committee shall constitute a
quorum.



 
b)
The Committee on behalf of the Participants shall be charged with the general
administration of the Plan and shall have all powers necessary to accomplish
those purposes including, but not by way of limitation, the following:



 
-
to construe, interpret, and administer the Plan;



 
-
to make determinations under the Plan;



 
-
to establish a rabbi trust for the Plan and to deposit amounts calculated under
Sections 5 and 6 into such trust established by the Committee;


 
5

--------------------------------------------------------------------------------

 
Exhibit 10.16

 
-
to maintain the necessary records for the administration of the Plan; and



 
-
to make and publish such rules for the regulation of the Plan as are not
inconsistent with the terms hereof.



Decisions and determinations by the Committee shall be final and binding upon
all parties and shall be given the maximum deference allowed by law.


 
c)
The members of the Committee shall serve without bond and without compensation
(except for director fees) for their services hereunder. All expenses of the
Committee shall be paid by the Bank. The Bank shall furnish the Committee with
such clerical and other assistance as is necessary in the performance of its
duties. No member of the Committee shall be liable for the act or omission of
any other member of the Committee, nor for any act or omission on his or her own
part, excepting only his or her own willful misconduct or gross negligence. The
Bank shall indemnify and hold harmless each member of the Committee against any
and all expenses and liabilities arising out of his or her membership on the
Committee, excepting only expenses and liabilities arising out of his or her own
willful misconduct or gross negligence.

 
19.
Gross-Up Payment.  Upon a Change of Control, a Participant shall be entitled to
a “Gross-Up Payment” under the terms and conditions set forth herein, and such
payment shall include the Excise Tax reimbursement due pursuant to subsection a)
and any federal and state tax reimbursements due pursuant to subsection b).

 

 
a) 
In the event that any payment or benefit (as those terms are defined within the
meaning of Internal Revenue Code Section 280G(b)(2)) paid, payable, distributed
or distributable to a Participant (hereinafter referred to as “Payments”)
pursuant to the terms of this Plan or otherwise in connection with or arising
out a Change of Control would be subject to the Excise Tax imposed by Section
4999 of the Internal Revenue Code or any interest or penalties are incurred by
the Participant with respect to such Excise Tax, then the Participant will be
entitled to receive an additional payment (“Gross-Up Payment”) in an amount
equal to the total Excise Tax, interest and penalties imposed on the Participant
as a result of the Payment and the Excise Taxes on any federal and state tax
reimbursements as set forth in subsection b).

 
 
b)
If the Bank is obligated to pay the Participant pursuant to subsection a), the
Bank also shall pay the Participant an amount equal to the “total presumed
federal and state taxes” that could be imposed on the Participant with respect
to the Excise Tax reimbursements due to the Participant pursuant to subsection
a) and the federal and state tax reimbursements due to the Participant pursuant
to this subsection.  For purposes of the preceding sentence, the “total presumed
federal and state taxes” that could be imposed on the Participant shall be
conclusively calculated using a combined tax rate equal to the sum of the (a)
the highest individual income tax rate in effect under (i) Federal tax law and
(ii) the tax laws of the state in which the Participant resides on the date that
the payment is computed and (b) the hospital insurance portion of FICA.

 
 
c)
No adjustments will be made in this combined rate for the deduction of state
taxes on the federal return, the loss of itemized deductions or exemptions, or
for any other purpose for paying the actual taxes.


 
6

--------------------------------------------------------------------------------

 
Exhibit 10.16

 
d)
It is further intended that in the event that any payments would be subject to
other “penalty” taxes (in addition to the Excise Tax in subsection a)) imposed
by Congress or the Internal Revenue Service that these taxes would also be
included in the calculation of the Gross-Up Payment, including any federal and
state tax reimbursements pursuant to subsection b).

 
 
e)
An initial determination as to whether a Gross-Up Payment is required pursuant
to the Plan and the amount of such Gross-Up Payment shall be made at the Bank’s
expense by an accounting firm appointed by the Bank prior to any Change of
Control.  The accounting firm shall provide its determination, together with
detailed supporting calculations and documentation to the Bank and the
Participant prior to submission of the proposed change of control to the Holding
Company’s shareholders, Board of Directors or appropriate regulators for
approval.  If the accounting firm determines that no Excise Tax is payable by
the Participant with respect to a Payment or Payments, it shall furnish the
Participant with an opinion reasonably acceptable to the Participant that no
Excise Tax will be imposed with respect to any such Payment or Payments.  Within
ten (10) days of the delivery of the determination to the Participant, the
Participant shall have the right to dispute the determination.  The existence of
the dispute shall not in any way affect the Participant’s right to receive the
Gross-Up Payment in accordance with the determination.  Upon the final
resolution of a dispute, the Bank or its successor shall promptly pay to the
Participant any additional amount required by such resolution.  If there is no
dispute, the determination shall be binding, final and conclusive upon the Bank
and the Participant, except to the extent that any taxing authority subsequently
makes a determination that the Excise Tax or additional Excise Tax is due and
owing on the payments made to the Participant.  If any taxing authority
determines that the Excise Tax or additional Excise Tax is due and owing, the
entity acquiring control of the Bank shall pay the Excise Tax and any penalties
assessed by such taxing authority.

 
 
f)
Notwithstanding anything contained in this Section to the contrary, in the event
that according to the determination, an Excise Tax will be imposed on any
Payment or Payments, the Bank or its successor shall pay to the applicable
government taxing authorities as Excise Tax withholding, the amount of the
Excise Tax that the Bank has actually withheld from the Payment or Payments.



Payment of these amounts will be made subject to the terms of the Participant’s
Employment Agreement, or in the absence of such an agreement, immediately prior
to the purchaser assuming control of the Bank or Holding Company.


20.
Headings.  Headings and subheadings in this Plan are inserted for convenience or
reference only and are not to be considered in the construction of the
provisions hereof.



21.
Intent. To the extent that this Plan may be construed to be a plan maintained to
provide deferred compensation, it is intended to be limited to a “select group
of management or highly compensated employees” within the meaning of Section
201(2) of ERISA. The Plan is intended to be exempt from the participation,
vesting, funding, and fiduciary requirements of Title 1 of ERISA, to the fullest
extent permitted under the law. The Plan shall at all times be “unfunded” within
the meaning of ERISA.



 
22.
Gender and Number. Where the context permits, words in any gender shall, include
any other gender; words in the singular shall include the plural, and the plural
shall include the singular.


 
7

--------------------------------------------------------------------------------

 
Exhibit 10.16

IN WITNESS WHEREOF, the BANK has caused this Plan to be duly executed this 3rd
day of May, 2005.


FARMERS & MERCHANTS BANK OF CENTRAL CALIFORNIA


By:
/s/ Ole R. Mettler
       
Chairman of the Board
       
By:
/s/ Kent A. Steinwert
       
President and C.E.O.
       
By:
/s/ Stewart C. Adams, Jr.
       
Chairman of the Personnel Committee of the Board



Amended and Renamed on March 10, 2010
 
 
8

--------------------------------------------------------------------------------